Citation Nr: 1426635	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim as to whether the appellant should be considered to be the surviving spouse of the Veteran for the purpose of entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  He died in September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 denial letter from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

A March 2011 Statement of the Case provided a de novo review of the claim.  The Board notes, however, that even if the RO determines that new and material evidence was presented to reopen the claim of whether the appellant should be considered to be the surviving spouse of the Veteran for the purpose of entitlement to VA benefits, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  

Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.  


FINDINGS OF FACT

1.  The claim of whether the appellant should be considered to be the surviving spouse of the Veteran for the purpose of entitlement to VA benefits was denied by the Board in July 2002 and was not appealed.  


2.  Additional evidence received since July 2002 does not raise a reasonable possibility of substantiating the claim of whether the appellant should be considered to be the surviving spouse of the Veteran for the purpose of entitlement to VA benefits.


CONCLUSIONS OF LAW

1.  The July 2002 Board decision that determined that the appellant should not be considered to be the surviving spouse of the Veteran for the purpose of entitlement to VA benefits has become final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. 
§ 20.1100 (2001); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has not been received to reopen a claim of whether the appellant should be considered to be the surviving spouse of the Veteran for the purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to a claim of whether new and material evidence has been presented to reopen the claim on appeal, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify the appellant of the evidence and information that is necessary to reopen the claim and VA must notify the appellant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide an appellant with notice of what constitutes new and material evidence to reopen a claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish the claim that were found insufficient in the previous denial.

In this case, the above-noted VCAA notice was not provided to the appellant.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  The appellant was not prejudiced by such notice defect because the evidence shows that she had actual knowledge of the requirements needed to consider her to be the surviving spouse of the Veteran for the purpose of entitlement to VA benefits, as evidenced by her submission in May 2010 of additional statements supporting her contention that she and the Veteran lived together and held themselves out to the public as husband and wife.  Therefore, any notice error is not prejudicial.  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The claimant has been given ample opportunity to present evidence and argument in support of her claim.  General due process considerations have been complied with by VA, and the claimant has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The appellant seeks to establish that she should be considered to be the surviving spouse of the Veteran for the purpose of entitlement to VA benefits.  

A July 2002 Board decision denied recognition of the appellant as the Veteran's spouse for VA death benefit purposes.  That decision was not appealed and is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2001); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).  The appellant filed a claim to reopen in March 2010; and the current appeal ensues from an April 2010 VA letter, which declined to reopen the claim.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The relevant evidence on file at the time of the July 2002 Board decision consisted of a January 1971 marriage certificate; a September 1982 VA Form 21-686c, Declaration of Marital Status from the appellant; the Veteran's March 1990 application for compensation and pension; March 1991 and June 1992 lay statements; the December 1991 Death Certificate; RO hearing transcripts dated in July 1992 and February 1993; a July 1999 Field Examination report; and a September 2000 RO hearing transcript.  

The evidence of record prior to July 2002 reveals that the appellant and the Veteran were married in January 1971 and were divorced in 1984.  The Veteran died in September 1991.  The Veteran noted in a March 1990 application for VA benefits that he was divorced, and he provided an address in Cayey, Puerto Rico, which is a different area then where the appellant lived.  According to March 1991 and June 1992 lay statements from friends and neighbors, the appellant and the Veteran were together until his death and were considered husband and wife.  According to the Veteran's Death Certificate, he was divorced and lived in Cayey.  The person reporting his death was his son.  

The appellant testified in support of her claim in July 1992, February 1993, and September 2000 that her husband made her agree to a divorce with threats of violence, that he came back to live at her house four days after the divorce and they lived together as husband and wife until his death, and that he gave VA an address different from the appellant's address so that the appellant could obtain an apportionment of his compensation to prevent the veteran's drug dealers from obtaining the money.  

A VA field examination in 1999 included statements from two neighbors of the appellant that the appellant and the Veteran lived together as husband and wife until his death and other statements from neighbors and relatives that they did not live together as husband and wife until his death, as he lived in another neighborhood with another woman.  Statements that the Veteran did not live with the appellant until his death were taken from the Veteran's sister-in-law, his niece, a neighbor, and an employee of the Department of Investigations of the CIC.  The field examiner went to the house where the Veteran was reported to have lived in Cayey, Puerto Rico and was informed that the Veteran was a drug addict and had lived there with a woman, other than the appellant, who was also a drug addict and had left the country.

The evidence received by VA since July 2002 consists of an April 2010 Deemed Valid Development Questionnaire from the appellant; two May 2010 VA Forms 21-4171, Supporting Statement Regarding Marriage; and the appellant's written statements.  

According to the April 2010 Questionnaire, the appellant noted that she and the Veteran lived as husband and wife from the time of their marriage until his death.  According to the May 2010 statements from a neighbor and from the Veteran's stepson, the Veteran and the appellant lived together until his death and were generally known as husband and wife.

The above evidence is new in that it was not previously of record but is cumulative of lay statements previously on file in support of the claim, as the field examination included some statements to the effect that the appellant and the Veteran lived together until his death and were considered to be husband and wife.  Consequently, the evidence added to the record since July 2002 is cumulative of evidence already on file and is not material.  

Because the Board finds that the record does not contain new and material evidence to reopen the claim of whether the appellant is considered to be the surviving spouse of the Veteran for the purpose of entitlement to VA benefits, the claim to reopen must be denied.


ORDER

New and material evidence not having been received to reopen the claim of whether the appellant is considered to be the surviving spouse of the Veteran for the purpose of entitlement to VA benefits, the request to reopen this claim is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


